Citation Nr: 0008586	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-35 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a panic disorder, 
with agoraphobia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1993 to 
February 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a panic disorder, with agoraphobia, and assigned a 10 
percent evaluation.  The appellant subsequently perfected an 
administrative appeal which challenged the assignment of the 
10 percent rating.  

In an October 1997 decision, the Board entered a final 
decision which denied the appellant's claim for an evaluation 
in excess of 10 percent for a panic disorder, with 
agoraphobia.  At that time, the Board also determined that 
the evidence of record raised the issue of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); see also 61 Fed. Reg. 66749 
(1996)(VA O.G.C. Prec. Op. 6-96 (Aug 16, 1996), holding that 
the Board is not precluded from issuing a final decision on 
the issue of an increased schedular rating, although the 
extra-schedular issue has been raised in connection with the 
claim for an increase).  Thus, the Board remanded the appeal 
to the RO for additional development, as well as due process 
consideration, with respect to the issue of entitlement to an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) for a panic disorder, with 
agoraphobia.  See 61 Fed. Reg. 66749 (1996) (requiring that 
the Board remand the issue of entitlement to an extra-
schedular rating when further action by the RO is necessary); 
38 C.F.R. § 20.1100(b) (1999) (The Board's remand of an 
issue/claim is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits as to 
that issue/claim).  Such development and adjudication having 
been accomplished by the RO in a November 1999 Supplemental 
Statement of the Case (SSOC), the issue of an extra-schedular 
rating for a panic disorder, with agoraphobia, is again 
before the Board for appellate review.  

Additionally, to the extent that the appellant has filed a 
"new claim" for an increased schedular evaluation in excess 
of 10 percent for a panic disorder, with agoraphobia, as 
indicated in the February 2000 statement from the appellant's 
representative, this matter is referred to the RO for 
appropriate action.  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997).  

FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected panic disorder, with agoraphobia, as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for submission of an extra-schedular evaluation 
for a panic disorder, with agoraphobia, are not met. 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the claim for an extra-schedular evaluation for the service-
connected panic disorder, with agoraphobia, is well grounded 
and adequately developed.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

More specifically, in the October 1997 decision, the Board 
noted that in Floyd v. Brown, 8 Vet. App. 88 (1996), the 
Court of Appeals for Veterans Claims (Court) (formerly the 
Court of Veterans' Appeals) held that the Board did not have 
jurisdiction to address the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance, but that the Board was 
still obligated to seek out all issues that were reasonably 
raised from a liberal reading of documents or testimony and 
to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified Floyd by 
indicating that its finding there did not preclude the Board 
from affirming a RO conclusion that a claim did not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  However, in 
October 1997, the Board determined that before such a 
decision could be made, further development of the record was 
required to determine whether an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
arising from the appellant's panic disorder, with 
agoraphobia, was appropriate.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell, supra; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, the matter was remanded to the RO.  Pursuant to 
the Board's remand order, the RO was instructed to inform the 
appellant of the elements of a claim for an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), and to permit him the 
full opportunity to supplement the record as desired.  In 
April 1998, the RO sent a letter to the appellant requesting 
that he furnish any evidence which showed that his service-
connected panic disorder markedly interfered with his 
employment or that he had frequent periods of hospitalization 
due to his panic disorder.  In May 1998, the RO received a 
statement from the appellant.  In addition, in September 
1999, the appellant underwent a VA psychiatric evaluation.  
Thus, as previously noted, the Board is satisfied that all 
available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.

The appellant has established service connection for a panic 
disorder, with agoraphobia, currently rated as 10 percent 
disabling.  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § Part 4 (1999).  In this case, 
the appellant's service-connected panic disorder, with 
agoraphobia, is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9403 (1999).  Diagnostic Code 9403 provides for the 
evaluation of psychological factors effecting an anxiety 
disorder; specifically, specific (simple) phobia, social 
phobia.  It is also noted that Diagnostic Code 9412 of the 
Schedule concerns the evaluation of panic disorder and/or 
agoraphobia.  See 38 C.F.R. § 4.130, Diagnostic Code 9412 
(1999).

The Board observes that psychiatric disabilities evaluated 
under Diagnostic Code 9403 are rated analogous to the General 
Rating Formula for Mental Disorders.  The rating criteria, 
revised on November 7, 1996, provides a 10 percent rating for 
occupational and social impairment due to mild transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.  A 30 percent rating is provided for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§  4.130 (1999)

Ratings shall be based so far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In the instant case, the evidence of record shows that in 
March 1995, the appellant underwent a VA psychiatric 
examination.  At that time, he stated that he had been having 
difficulty finding a job because of his panic disorder, with 
agoraphobia, and that he had been working part-time doing 
magic shows.  The appellant indicated that he continued to 
experience anxiety attacks and that his symptoms included 
sharp pains in his chest, an increased heart rate, shaking, 
dizziness, light-headedness, and feeling sweaty.  He noted 
that he was currently having marital problems, as he tended 
to take his stress out on his wife.  According to the 
appellant, his mother was very supportive and he had a close 
relationship with her.  The appellant reported that he had 
not had any psychiatric treatment since leaving the military 
for financial reasons.  

Upon mental status evaluation, the appellant's insight and 
judgment were fairly good, and his intelligence appeared 
slightly above average.  The appellant appeared quite 
apprehensive during the interview, and he required a good 
deal of emotional direction and support.  He described a 
classical panic attack, including some dissociative 
symptomatology.  The examining physician noted that the 
appellant did not appear to be exaggerating his symptoms for 
secondary gain.  The appellant was diagnosed with the 
following: (Axis I) panic disorder, with mild agoraphobia as 
the appellant noted that he avoided crowds and shopping malls 
because of the unexpected, (Axis II), mild dependent traits.  
The examiner stated that the degree of psychiatric impairment 
was mild to moderate.  

In May 1995, the appellant underwent a general VA 
examination.  At that time, he gave a history of his panic 
attack disorder, with agoraphobia.  The appellant indicated 
that for the past two years, he had experienced panic attacks 
approximately twice a week.  He revealed that his panic 
attacks were associated with tremors, dizziness, and chest 
pains.  According to the appellant, he was on medication for 
his panic disorder.  The appellant was diagnosed with a past 
history of panic disorders.

In a June 1995 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a panic 
disorder, with agoraphobia, and assigned a 10 percent 
disabling rating.  This rating has remained in effect up 
until the current claim.  The June 1995 determination was 
primarily based on the appellant's service medical records 
and the March 1995 VA psychiatric evaluation.  In this 
regard, the appellant's service medical records showed that 
the appellant's first panic attack was in February 1993.  At 
that time, the appellant was found lying down, shaking, 
complaining of dizziness, hyperventilating, and appearing 
incoherent.  The records reflect that the appellant was 
diagnosed with a panic disorder, and subsequently, he was 
diagnosed with agoraphobia.  According to the records, in 
August 1994, a Medical Evaluation Board concluded that the 
appellant's panic disorder, with agoraphobia, manifested 
itself by minimal impairment of social and civilian 
industrial adaptability, but that based on its review of the 
appellant's service medical records, it was their 
determination that the appellant was unfit for further 
military service as a result of his panic disorder, with 
agoraphobia.  Accordingly, the appellant was discharged from 
the military in February 1995.  In addition, as stated above, 
in the appellant's March 1995 VA examination, the appellant 
was diagnosed with a panic disorder, with mild agoraphobia.  
The Board observes that as previously stated, the current 
appeal was referred by the Board to the RO in October 1997 
for consideration of an extra-schedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1), for a panic disorder, with 
agoraphobia.  

In a July 1995 statement from the appellant to the RO, the 
appellant noted that he had "gone through" three jobs since 
January 1995.  The appellant indicated that he had worked at 
each job for approximately two months, but that once his 
employer learned about his psychiatric disorder, he lost his 
job.  

In March 1996, the appellant submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The form shows that according to the 
appellant, since January 1995, he had worked as a janitor for 
one month, a jailer for one month, a delivery man for three 
weeks, and an assistant manager for two weeks.  The appellant 
stated that since March 1996, he had been working as an 
assistant manager at Arby's.  He reported that his illness 
interfered with his ability to work.  According to the 
appellant, he was taking Prozac, but that the medication had 
many side effects.  The appellant noted that he had recently 
blacked out while he was working.  

In April 1996, the RO received documents submitted from three 
of the appellant's former employers for the period from March 
1995 to March 1996.  In a document from the Steuban County 
Sheriff's Department, it was noted that the appellant had 
worked there from March to July 1995, and was let go for a 
work rule violation.  In addition, in a correspondence from 
Mr. R.E.C., Mr. C. stated that the appellant had been in his 
employment doing sales and deliveries from July to October 
1995.  Mr. C. reported that the appellant's employment was 
terminated because he failed to show up for work one day.  
The Board further notes that Quality Dining, Inc., submitted 
documentation which reported that the appellant had worked in 
management there from December 1995 to March 1996.  No reason 
was provided for why the appellant was no longer employed 
there.  

In March 1998, a VA examination was conducted.  At that time, 
the appellant stated that he was currently divorced and 
living with his mother and stepfather.  The appellant 
indicated that since his discharge from the military, he had 
worked in various different places, including factories, a 
car wash, fast food establishments, and in jails.  He noted 
that factory work paid more, but that he could not stand 
being in closed places.  The appellant reported that some of 
his jobs were stressful, which made him nervous and panicky.  
According to the appellant, for the last three months, he had 
been working full-time at McDonald's.  The appellant revealed 
that since 1995, he had sought treatment from a Dr. C.  He 
also stated that he had been seeing a therapist on a weekly 
basis up until the middle of 1996, and then off and on until 
1997.  The appellant noted that he had been taking medication 
three times a day, which had helped him quite a bit, but that 
he had stopped treatment in July 1997 because of financial 
problems.   

The appellant stated that at present, he experienced panic 
attacks approximately three to four times a month, with 
symptoms of chest pain, dizziness, getting sweaty, increased 
heart rate, and at times, hyperventilation.  According to the 
appellant, when the panic attack was severe, he passed out.  
The appellant indicated that the episodes usually lasted from 
five minutes to about half an hour.  He revealed that his 
most recent attack had occurred last week when he was working 
in his store, and that at that time, he had to go out in the 
open air for 20 to 25 minutes to get settled down.  The 
appellant reported that whenever he felt like he was going to 
have a panic attack, he found a safe place.  He revealed that 
he had been feeling depressed off and on secondary to the 
stress going on in his life.  The appellant noted that he was 
having financial stress and had to live his parents.  He 
stated that he did not have a good relationship with his 
step-father.  According to the appellant, in December 1997, 
he cut his wrists in a suicidal attempt.  

Upon mental status evaluation, the appellant was alert and 
oriented in all spheres.  The appellant's mood was somewhat 
depressed, with an appropriate affect, and his cognition 
appeared intact.  He denied having current suicidal or 
homicidal thoughts.  There was no psychosis or thought 
disorder.  The diagnosis was of a panic disorder, with 
agoraphobia.  

In May 1998, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
since his discharge from the military, he had worked at 
approximately 25 jobs ranging from security guard to factory 
worker.  The appellant indicated that he often suffered from 
panic and anxiety attacks while he was working.  He noted 
that he had taken numerous medications in order to control 
his attacks, but that his attacks just kept getting worse.  

A VA examination was conducted in September 1999.  At that 
time, the appellant gave a history of his panic attacks.  The 
appellant stated that in the past, he had taken medication in 
order to control his attacks, but that he had to stop because 
of financial reasons.  He indicated that in February 1995, he 
worked as a janitor for two to three months, and that he left 
that job because he had to travel a long distance and made 
little money.  The appellant noted that he then worked in a 
sheriff's department as a guard at the jail.  According to 
the appellant, he worked in that capacity for three to six 
months, and than he left because the work was stressful.  The 
appellant reported that next he worked at a Burger King for 
six months, initially as a crew person and then as an 
assistant manager.  He stated that he left Burger King for a 
better job at Arby's, and that he stayed at Arby's for six 
months.  The appellant indicated that eventually, he left 
Arby's because he was having marital problems.  He noted that 
he then worked in a factory and that subsequently, he served 
time in jail for reasons he did not want to discuss.  
According to the appellant, following his release from 
prison, he worked in various jobs including working as a gas 
station attendant and as a maintenance person.  The appellant 
stated that since January 1999, he was employed as a "lot 
boy" at the Preferred Auto in Kendallville, Indiana.  He 
further noted that he lived by himself in an apartment.  

In the appellant's September 1999 VA examination, the 
appellant stated that he had been married twice.  According 
to the appellant, his first marriage lasted three years and 
his second marriage lasted one month and was eventually 
annulled.  The appellant indicated that he was close to his 
younger brother and older sister.  He reported that his 
sister did his laundry once a week and that he went fishing 
with his brother once a week.  According to the appellant, he 
played video games and walked his dog daily.  The appellant 
indicated that he avoided crowds, but that he did his own 
grocery shopping, drove his car to work, and attended a local 
community club approximately once a month.  He reported that 
he also did magic shows for kids approximately once a year.  
According to the appellant, his mood was anxious "more days 
than not."  The appellant reported that he had difficulty 
falling asleep and that he had interrupted sleep.  He noted 
that his energy was decreased, but that he worked nine hours 
a day.  The appellant indicated that he had been quite 
regular at his job and had not received any bad evaluations.  
Concentration was "okay," and the appellant denied any 
suicidal or homicidal ideations, intentions, or plans.  The 
appellant exhibited paranoid thinking which included thoughts 
that people were following him.  There were no symptoms of 
thought insertion, thought broadcasting, or thought 
withdrawal, and there was no history of auditory or visual 
hallucinations.  The appellant stated that he had sudden 
episodes in which he developed chest pain, shortness of 
breath, felt dizzy, suffered from increased anxiety, and 
became tremulous.  According to the appellant, those episodes 
lasted 10 to 15 minutes and occurred three times a month.  
The appellant stated that his last panic attack was one and a 
half weeks ago, and that his attacks came on suddenly, 
without warning.  He noted that at times, an attack was 
precipitated when he was trying to get the work done and felt 
he was behind his schedule. 

Upon mental status evaluation, the appellant was not agitated 
or irritable in the interview.  However, the appellant noted 
that he was anxious and requested that the examiner leave the 
office door open.  The appellant's speech was fluent and goal 
directed, and his mood was anxious.  The appellant's affect 
was mood congruent, and he denied any auditory or visual 
hallucinations.  Thought process was coherent and goal 
directed.  There was no evidence of pressured speech or 
flight of ideas.  The appellant denied suicidal or homicidal 
ideations, intentions, or plans.  He exhibited paranoid 
thinking that people followed him while he was driving.  
There were symptoms of panic attacks which were described in 
the frequency, severity, and duration of psychiatric 
symptoms.  There was no major cognitive deficit, and the 
appellant was alert and oriented to person, place, and time.  
The appellant was diagnosed with the following: (Axis I) 
generalized anxiety disorder, panic disorder, with 
agoraphobia, (Axis II) history of mild dependent personality 
traits, (Axis IV) psychosocial stressors which included 
financial difficulties and having been through a divorce, and 
(Axis V) Global Assessment of Functioning (GAF) score of 70.  
The examiner noted that in spite of not being on medication, 
the appellant had been able to function in the community in 
regards to his holding a job and being able to take care of 
himself.  According to the examiner, the appellant had never 
been hospitalized psychiatrically.  

A review of the appellant's employment history leads the 
Board to determine that, in this case, there is no evidence 
that the service-connected panic disorder, with agoraphobia, 
by itself, presents an exceptional or unusual disability 
picture.  First, the records do not show that the appellant 
has been frequently hospitalized for his psychiatric 
disorder.  As stated above, the examiner from the appellant's 
most recent VA examination, dated in September 1999, noted 
that the appellant had never been hospitalized for 
psychiatric reasons.  Thus, the Board observes that a review 
of the evidence in this case does not refer to any factors 
which would warrant the assignment of an extra-schedular 
rating for a panic disorder, with agoraphobia, based upon the 
need for hospitalization.  

The main analysis here is whether the alleged exceptional or 
unusual disability picture is presented with such related 
factors as marked interference with employment.  In this 
regard, the Board notes that the appellant has contended that 
he has been terminated from jobs because of his service-
connected panic disorder, with agoraphobia.  However, the 
Board observes that the evidence of record does not support 
the appellant's contentions.  Notably, statements from former 
employers show that on one occasion, the appellant was 
terminated because of a work-rule violation, and that on 
another occasion, he was fired because he failed to show up 
for work.  In addition, in the appellant's September 1999 VA 
examination, the appellant stated that in February 1995, he 
worked as a janitor for two to three months, but that he left 
that job because he had to travel a long distance and made 
little money.  The appellant further reported that he also 
worked at a Burger King for six months, initially as a crew 
person and then as an assistant manager, but that he left 
Burger King for a better job at Arby's.  Moreover, the 
appellant indicated that he left Arby's because he was having 
marital problems.   

The Board further notes that at present, the appellant is 
employed as a "lot boy" at the Preferred Auto.  The Board 
observes that although the appellant indicates that his 
energy is decreased, he is still able to work nine hours a 
day.  In addition, while the appellant states that he suffers 
from panic attacks approximately three times a month, the 
appellant has also stated that he has been quite regular at 
his current job and has not received any bad evaluations.  
Moreover, the Board notes that the appellant lives by himself 
in an apartment, and he does his own cooking, grocery 
shopping, and driving.  The appellant has close relationships 
with his mother, brother, and sister, and although he notes 
that he avoids crowds, he also reports that he attends a 
local community club approximately once a month and that 
approximately once a year, he performs magic shows for kids.  
Furthermore, the Board notes that in the appellant's most 
recent VA examination, in September 1999, the examiner stated 
that in spite of not being on medication, the appellant had 
been able to function in the community in regards to his 
holding a job and being able to take care of himself.  Thus, 
the record does not reflect such factors as frequent periods 
of hospitalization because of the appellant's service-
connected panic disorder, with agoraphobia, nor interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment.  Therefore, the Board 
determines that the evidence of record does not reflect any 
factor which takes the appellant outside of the norm or which 
present an exceptional case where his currently assigned 10 
percent rating for a panic disorder, with agoraphobia, is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) noting that the disability evaluation itself is a 
recognition that industrial capabilities are impaired).  

Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), for a panic disorder, 
with agoraphobia, are not met; and, hence, affirms the RO's 
November 1999 SSOC as regards to this issue.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

While the Board considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a panic disorder, 
with agoraphobia, is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


